Citation Nr: 0720756	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-31 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a depressive disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1971 to June 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The veteran's claim of service connection for depression was 
initially denied by the RO in April 2000. On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance At of 2000 (VCAA), which eliminated the 
requirement that claims be well grounded, and provided for 
the re-adjudication of claims denied as not well grounded 
between July 1999 and November 2000.  See Pub. L. No. 106-
475, §7(b), 114 Stat. 2096, 2099-2100 (2000). The RO 
readjudicated the veteran's claim pursuant to VCAA 
requirements in February 2003, and the veteran appealed the 
determination. Requirements for reopening final claims 
pursuant to 38 U.S.C.A. § 5108 are not applicable.    

In April 2007, a video conference hearing was held before the 
undersigned Veterans Law Judge.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The VA duty to assist requires that VA make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA. See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159 (2006).

The Board finds that the VA has not completed its duty to 
assist. Specifically, there appears to be records pertinent 
to the veteran's claim that are outstanding. The veteran has 
reported that he received medical treatment for depression at 
VA medical Centers in Nashville, Tennessee, and Fayetteville, 
Arkansas. Those records, if existent, have not been obtained. 
Also while a 1986 hospitalization report from a state 
hospital is associated with the claims folder, there is no 
indication that the veteran's entire record from that 
facility have been procured. In addition, the veteran has 
also reported past employment at a VA medical facility; any 
personnel records that may exist could be helpful to his 
claim. The veteran's service personnel records should also be 
obtained for more information concerning the veteran's 
service history. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
complete medical records from 1978 to the 
present, from the VA Medical Centers in 
Fayetteville, Arkansas, "Roosevelt 
Road", and Nashville, Tennessee, and 
associate those records with the claims 
folder. 

2. After obtaining the appropriate release 
of records from the veteran the RO should 
obtain the veteran's complete medical 
records from 1978 to the present from the 
Arkansas State Hospital, and associate 
those records with the claims folder.

3.  The RO should request copies of the 
veteran's service personnel records for 
the veteran's service from March 1971 to 
June 1978, and associate those records 
with the claims folder.  
 


4.  After obtaining the appropriate release of 
records from the veteran, the RO should identify the 
VA facility where the veteran was reportedly employed 
from 1978 to 1986 by contacting the veteran if 
necessary, and obtain his VA employment personnel 
records, and associate those records with the claims 
folder. 

5.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for depressive disorder. If the benefit 
sought on appeal remain denied, the 
veteran and her representative, if so 
designated, should be provided with a 
supplemental statement of the case (SSOC). 
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



